Citation Nr: 0000943	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-00 200A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a seizure disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1982 to 
February 1988, as well as active service in Southwest Asia 
from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied entitlement to service 
connection for depression, hypertension, and a seizure 
disorder, with all claims to include as due to an undiagnosed 
illness, as not well grounded.  The RO also granted service 
connection for "history of a back condition."  An appeal 
was received as to all three denials of the veteran's service 
connection claims.

                                         
                                         FINDING OF FACT

There is competent medical evidence that suggests a link 
between the veteran's claimed psychiatric complaints, 
hypertension and seizure disorder and her exposure to toxic 
chemicals while on active duty during the Persian Gulf War.


                                               CONCLUSION OF 
LAW

Claims of entitlement to service connection for depression, 
hypertension, and a seizure disorder are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



           REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If he has not presented a well-grounded claim, his 
appeal must fail.  While the claim need not be conclusive, it 
must be accompanied by supporting evidence; a mere allegation 
is not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed in service, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates a present disorder to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 493 (1997).

A review of the veteran's written statements, and the 
transcript from her hearing, held in January 1998, shows that 
she asserts that she has depression, a seizure disorder and 
hypertension as a result of her service, to include as due to 
undiagnosed illnesses.  She contends that her depression 
began during service in Saudi Arabia, and that she began 
having seizures and hypertension in about 1993.  She also 
asserts that she may have been exposed to nerve gas or germ 
warfare because her unit was near an exploded ordnance 
facility at Kamisiyah, Iraq. 

The veteran's service records include her discharge report 
(DD Form 214), which shows that she served in South West Asia 
from February 1991 to April 1991.  Pursuant to 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317, service connection may be 
established for chronic disability resulting from undiagnosed 
illness which cannot be attributed to any know clinical 
diagnosis and which became manifest either during active 
service in the Southwest Asia theater or operations during 
Persian Gulf war, or to a degree of 10 percent or more not 
later than December 31, 2001.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(3).  Further, it should be 
noted that signs and symptoms which may be manifestations of 
undiagnosed illness include neurological, neuropsychiatric 
and cardiovascular signs or symptoms.  38 C.F.R. 
§ 3.317(b)(2).  It should also be emphasized that entitlement 
under these special provisions is only for disability which 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).

                                              I.  Factual 
Background

The veteran's service medical records include a physical 
examination report, dated in January 1988, which shows that 
the veteran's psychiatric and neurological systems were 
clinically evaluated as normal.  A report of medical history 
accompanying the January 1988 report shows that the veteran 
denied having depression, but self-reported periods of 
unconsciousness and "high or low blood pressure."  She did 
not otherwise self-report any relevant symptoms.  

A physical examination report, dated in May 1989 (performed 
in conjunction with the veteran's service in the Army 
Reserve) shows that the veteran's blood pressure was 140/90, 
and that the examiner stated that the veteran was to see a 
family physician for evaluation of her blood pressure.  A 
report of medical history accompanying the May 1989 
examination report shows that the veteran self-reported 
having depression and "high or low blood pressure," but 
denied having periods of unconsciousness.  She stated that 
she had had low blood pressure all of her life, and that she 
had had increased stress and trouble sleeping lately with 
much depression.  A "wellness check," dated in May 1989, 
indicates that the veteran was performing well in her blood 
pressure.

As for the veteran's second period of active duty, a report 
of medical history, dated in January 1991, shows that the 
veteran denied having nervous trouble or any sort, or periods 
of unconsciousness, and that she reported having difficulty 
sleeping.  The examiner noted low blood pressure.  This 
report appears to show that the veteran reported that she was 
not sleeping well and had moderate insomnia (service medical 
records do not include an accompanying examination report for 
this medical history).

As for the post-service evidence, a VA hospital report, dated 
in September 1994, shows that the veteran received treatment 
for a knee condition.  This report is remarkable for a 
reported history of hypertension.  

A VA Persian Gulf Protocol examination report, dated in 
December 1994, shows that the veteran complained of 
depression, and stated that she was not taking any 
medications.  Her neurological examination was unremarkable.  
Her blood pressure was 136/86.  

The claims file contains VA outpatient treatment reports, 
dated between 1994 and 1998.  A report, in December 1994, 
shows that the veteran denied any past medical history other 
than a knee disorder.  A report, dated in November 1995, 
appears to show treatment for complaints of depression.  
Reports, dated in February and March of 1996, show that the 
veteran reported having had a seizure that morning.  She 
further reported having had seizures beginning in 1992, with 
her most recent seizure around the previous Thanksgiving, and 
that she had been taken off of seizure medication in 1993 
after being seizure-free for one year.  The assessment was 
seizure disorder, by history.  A VA MRI report, dated in 
April 1996, was normal.  A report, dated in October 1996, 
contains an impression of a seizure disorder and 
hypertension.
 
A VA psychiatric examination report, dated in September 1997, 
shows that the Axis I diagnosis was major depression, and 
that the Axis III diagnoses included epilepsy.  

The claims file includes progress notes from the University 
Psychiatric Services (UPS), dated in 1997.  A report, dated 
in September 1997, notes a history of bipolar disorder, and 
that the veteran was taking Zoloft and Valium.  The Axis I 
diagnoses were bipolar disorder by history, and rule out drug 
abuse.  The Axis III diagnoses included high blood pressure, 
and epilepsy.  A report, dated in October 1997, notes a 
history of bipolar disorder, and shows that the veteran 
reported a problem with depression, as well as epilepsy and 
hypertension.  The impressions were rule out bipolar 
disorder, rule out depression, rule out malingering and 
history of alcohol abuse.  Reports dated in November 1997 are 
remarkable for a complaint of a seizure disorder the previous 
night, with no assessment or diagnosis provided.  Other 
reports for this month contain an assessment of major 
depression, recurrent.  The veteran was noted to be taking 
Dilantin.

A letter from Dr. Grossfield, dated in October 1997, shows 
that the veteran presented with many complaints that included 
depression, and that she reported having been exposed to 
nerve gas or germ warfare.  A history of hypertension and a 
seizure disorder necessitating treatment (medication) was 
noted.  Medications included Zestril, Zoloft and Dilantin.  
Dr. Grossfield reported that, "There is something very 
peculiar about this whole medical scenario.  I am concerned 
that there is something going on which is probably connected 
with the Gulf War Syndrome."

A VA outpatient treatment report, dated in November 1997, 
shows that the veteran reported a history of depression, 
hypertension and a seizure disorder, and that her medication 
reportedly included Dilantin (for seizures), Lisinopril (for 
hypertension) and Zoloft (for depression).  This report, as 
well as a VA outpatient treatment report, dated in February 
1998, contains impressions/diagnoses of hypertension and a 
seizure disorder.  

A VA examination report, dated in July 1998, is remarkable 
for diagnoses that included a seizure disorder and 
hypertension.

                                                      II.  
Analysis

In reviewing the record, the Board notes that a letter from 
the Department of Defense (DOD), dated in July 1997, confirms 
that the veteran's unit was near Kamisiyah, Iraq in March 
1991, as contended on appeal, and that the nerve agents sarin 
and cycolsarin may have been released into the air.  The DOD 
further stated that the exposure levels would have been too 
low to activate chemical alarms or to cause any symptoms at 
the time, and that "[T]he current medical evidence indicates 
that long-term health problems are unlikely."

The post-service medical evidence of record includes 
diagnoses of a psychiatric disorder, hypertension, and a 
seizure disorder.  There is also a letter from the Department 
of Defense (DOD), dated in July 1997, that confirms that the 
veteran's unit was near Kamisiyah, Iraq in March 1991, as 
contended on appeal, and that the nerve agents sarin and 
cycolsarin may have been released into the air.  The DOD 
further stated that the exposure levels would have been too 
low to activate chemical alarms or to cause any symptoms at 
the time, and that "[T]he current medical evidence indicates 
that long-term health problems are unlikely."  

While most of the post-service medical evidence shows 
diagnosed conditions without a link to service, aside from a 
1994 VA examination, the question was not specifically 
addressed, and there is some medical evidence that supports 
the veteran's claims.  The letter from Dr. Grossfield, dated 
in October 1997, shows that the veteran presented with many 
complaints that included depression, and that she reported 
having been exposed to nerve gas or germ warfare.  She was 
noted to be taking Zoloft and Dilantin.  Dr. Grossfield noted 
that, "There is something very peculiar about this whole 
medical scenario.  I am concerned that there is something 
going on which is probably connected with the Gulf War 
Syndrome."  While rather vague in nature, it is the Board's 
judgment that Dr. Grossfield's statement well grounds the 
veteran's claims (Epps, supra) because it suggests a causal 
link between the veteran's psychiatric complaints, 
hypertension, and seizure disorder and her alleged exposure 
to toxic chemicals during the Persian Gulf War.  


                                                            
ORDER

The veteran has presented well grounded claims for service 
connection for depression, hypertension, and a seizure 
disorder; the appeal is allowed to this extent only.


REMAND

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, including 
requesting a VA general medical examination."  Other 
specialist examinations are to be ordered as appropriate.  In 
addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  

In view of the Board's decision finding that the veteran has 
submitted well grounded claims for service connection for 
depression, hypertension, and a seizure disorder, and in 
light of the fact that the veteran has not undergone a VA 
Persian Gulf War protocol examination since 1994, and not 
since the receipt of Dr. Grossfield's statement noted above, 
the case is hereby REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded 
appropriate VA examinations to determine 
the etiology and extent of her 
psychiatric disorder, to include 
depression, hypertension, and seizure 
disorder.  The claims folder, a copy of 
this REMAND, and a copy of the February 
6, 1998 memorandum containing the 
Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiners prior to the examinations.  The 
examiners should acknowledge such review 
in the examination reports.  The 
examinations should be conducted under 
the new protocol for Persian Gulf War 
veterans claiming service connection for 
undiagnosed illnesses in order to 
determine the nature and extent of the 
veteran's claimed psychiatric disorder, 
to include depression, hypertension, and 
seizure disorder.  All associated 
objective and subjective symptoms should 
be noted.  If any such symptoms are 
attributed to any diagnosis, the 
examiners are asked to determine whether 
it is at least as likely as not that the 
diagnosed condition is the result of, or 
increased during, active service.  The 
examiners should identify specifically 
which symptoms, if any, are not 
attributed to any diagnosis.  See 38 
C.F.R. § 3.317(a)(1)(ii) (1999).  All 
findings should be set forth in 
typewritten reports.

2.  When the development requested has 
been completed, the RO must adjudicate 
the veteran's well grounded claims for 
service connection for depression, 
hypertension, and a seizure disorder, to 
include as due to an undiagnosed illness, 
on the merits.  If any benefit  sought is 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant is hereby informed that she has a right to 
present any additional evidence or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

